           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 1 of 26



 1                                                     THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9

10   COALVIEW CENTRALIA, LLC,
     a Delaware limited liability company,         NO. 3:18-cv-05639
11
                                  Plaintiff,       PLAINTIFF’S SECOND MOTION
12                                                 FOR PRELIMINARY INJUNCTION
            v.
13                                                 NOTE ON MOTION CALENDAR:
     TRANSALTA CENTRALIA MINING LLC,
14   a Washington limited liability company, and   AUGUST 23, 2019
     TRANSALTA CORPORATION, a Canadian             ORAL ARGUMENT REQUESTED
15   corporation,
16
                                  Defendants.
17

18
19

20

21

22

23

24

25
26

                                                               GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                           eighteenth floor
                                                                        1191 second avenue
     INJUNCTION] - 1                                             seattle, washington 98101-2939
                                                                           206 464 3939
             Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 2 of 26



 1           Plaintiff, COALVIEW CENTRALIA, LLC (“Coalview”), pursuant to Fed. R. Civ. P.
 2   65 and LCR 7, moves the Court for the entry of a preliminary injunction (or enforcement of the
 3
     Injunction Order in place, D.E. 34) against Defendant, TRANSALTA CENTRALIA MINING
 4
     LLC (“TCM”) to maintain the status quo ante, and in support thereof, states as follows:
 5
                                                I.       INTRODUCTION
 6
             Despite the fact that there is an injunction already in effect requiring TCM’s continued
 7

 8   performance even while claiming a breach or seeking to disavow or terminate the parties’

 9   agreements [D.E. 34 at 10-11], TCM has forced Coalview to once again seek a preliminary
10   injunction pendente lite because TCM has again wrongfully claimed to have terminated the
11
     parties’ contractual relationship in its continued attempts to force Coalview out of business.1 As
12
     predicted in Coalview’s first motion for injunctive relief (D.E. 3, the “First Injunction
13
     Motion”), and recognized by the Court, TCM is continuing its unfounded efforts to terminate
14

15   the parties’ contracts because TCM is simply unhappy with the contractual deal that it

16   bargained for.2 TCM’s latest improper claim that the parties’ contracts are terminated is

17   premised on its unsupported and unfounded claim that Coalview is insolvent. But TCM “is
18   incorrect in its allegation that Coalview was insolvent on and around December 31, 2018, (or
19
     more recently)” Wilson Dec. at ¶6. However, even assuming, arguendo, TCM was correct,
20
     1
      In support of this motion, Coalview files contemporaneously the declarations of Coalview’s president/CEO,
21   Roger Fish (“Fish Dec.”); the Managing Director of the forensic and litigation consulting segment of FTI
     Consulting, Inc., an independent global consulting and corporate finance advisory firm, Garrett Wilson (“Wilson
22   Dec.”); and Coalview’s counsel, Steve Silverman, Esq. (“Silverman Dec.”).
     2
23     See D.E. 3 at 4 (noting Coalview is seeking to “escape the Agreements it no longer finds advantageous”); D.E. 4
     (Affidavit of Roger Fish) at ⁋62 (TransAlta infers Agreements no longer financially advantageous because of
24   smaller amount of coal recovered to offset cost of dredging WCS and reclamation of Ponds, which is not a basis to
     terminate agreements, as TCM assumed all risk relating to quantity of coal that would be recovered); D.E. 34 at 8
25   (“It is not surprising that a major, long-term environmental clean-up turned out to be more involved, slower,
     bigger, and more expensive than the parties thought it would be when they started. That is often, if not typically,
26   the case. Coalview points out (and TCM implicitly concedes) that the contracts imposed those risks on TCM.”)
     (emphasis added); Fish Dec., ¶23.

                                                                                   GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                               eighteenth floor
                                                                                            1191 second avenue
     INJUNCTION] - 2                                                                 seattle, washington 98101-2939
                                                                                               206 464 3939
             Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 3 of 26



 1   such insolvency is excused as a matter of law and under the parties’ contracts because any
 2   claimed insolvency (a) was a direct result of TCM’s improper failure to remit payment for six
 3
     months of Coalview’s services, and/or (b) the unfortunate sinking of Coalview’s dredge and
 4
     catastrophic loss of the operator’s life and the government’s subsequent investigation causing
 5
     Coalview’s operation to remain closed and is excused by the force majeure clause in Article 9
 6

 7   of the parties’ Master Services Agreement (the “MSA”). Id.; Fish Dec., ¶¶ 4-11, 27, 28.

 8            Thus, despite any reason TCM asserts (or recycles) to try and put Coalview out of

 9   business, no basis exists for TCM to terminate the agreements. Indeed, as already determined
10
     by the Court, the very agreements that TCM again wrongfully seeks to terminate expressly
11
     prohibit such conduct, and provide that the parties “shall” continue performance pending the
12
     solvency dispute. D.E. 34 at 4, 8. TCM’s position now is especially specious given that TCM
13
     already opposed Coalview’s First Injunction Motion based on the exact same failing argument
14

15   on which TCM now again relies. D.E. 17 (TCM’s Opposition to First Injunction Motion) at 10

16   (arguing that “an event of default occurs if Coalview is ‘unable to pay its debts as they fall due

17   or, if able, fails to do so’”). The Court expressly considered and rejected TCM’s insolvency
18
     argument in granting the Injunction. D.E. 34 at 4 (“[TCM] also argues that to the extent
19
     Coalview is unable to pay its debts (is insolvent), that too is a default under the MSA.”).3
20
     Significantly, after losing this argument, TCM initially refused to pay Coalview the monies
21
     required to be paid under the parties’ agreements and the Injunction Order, stringing Coalview
22

23
     3
24     While Coalview anticipates that TCM will try to claim that this time is purportedly different, arguing insolvency
     is a non-curable default, any such argument will fall short. First, the Court already rejected Coalview’s insolvency
25   argument. D.E. 34 at 4. Moreover, even if, arguendo, insolvency was non-curable, as the Court has already
     determined, TCM cannot, once again, attempt to resort to self-help rather than litigating and ultimately prevailing
26   on any such argument. See D.E. 34 at 8 (“The MSA did not envision or permit the “self-help” set off that TCM is
     seeking to impose.”).

                                                                                    GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                                eighteenth floor
                                                                                             1191 second avenue
     INJUNCTION] - 3                                                                  seattle, washington 98101-2939
                                                                                                206 464 3939
               Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 4 of 26



 1   along until, when faced with a hearing on Coalview’s Motion to Compel Payment (D.E. 62),
 2   finally paying Coalview only a portion of the monies owed. Fish Dec., ¶27. Now, despite
 3
     TCM’s own misconduct contributing to what it now complains of, TCM recycles its same
 4
     rejected argument, looking to take advantage of its own breach of the agreements and the tragic
 5
     incident that occurred at the project. The Court should put an end to TCM’s repeated improper
 6

 7   and slippery conduct, enforcing its Injunction Order and the parties’ unambiguous agreements.

 8              Additionally, as set forth infra at 9, TCM also expressly agreed years ago with Coalview

 9   and the project’s Trustee that TCM is prohibited from terminating the MSA and is required to
10
     continue to perform with Coalview under the current circumstances. See Consent to Collateral
11
     Assignment of Project Agreements and Guarantee Agreement (the “Consent Agreement”)
12
     between TCM, Coalview, and U.S. Bank National Association, as Trustee at 4; Fish Dec., ¶13.4
13
                All of these bargained-for provisions exist because the project is an important
14

15   environmental clean-up, overseen by the Mine Safety and Health Administration (“MSHA”).

16   D.E. 34 at 1, 8-9; Fish Dec., ¶15. Through these agreements and specific covenants, the parties

17   acknowledged the importance of the continuity of Coalview’s performance, and that premature
18
     termination could have grave repercussions. Id. TCM ignores that all of this was already
19
     recognized by the Court in its Injunction Order and that nothing has changed that would change
20
     the legal findings in, or impact of, the Injunction Order. D.E. 34 at 4, 8-11; Fish Dec., ¶16.
21
     Moreover, it is through no fault of Coalview that its performance was first hampered by TCM’s
22

23   month’s long lack of payment, and more recently by the sinking of Coalview’s dredge and

24   operator’s loss of life, and MSHA’s issuance of the control order (Section 103(k) of the Mine
25   Safety and Health Act of 1977) (the “K Order”) that has halted Coalview’s operation for
26   4
         A copy of the Consent Agreement was filed at D.E. 4-6.

                                                                         GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                     eighteenth floor
                                                                                  1191 second avenue
     INJUNCTION] - 4                                                       seattle, washington 98101-2939
                                                                                     206 464 3939
             Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 5 of 26



 1   months.5 Fish Dec., ¶5. None of these issues are the fault of Coalview and the agreements TCM
 2   signed do not permit it to capitalize on (a) TCM’s wrongful conduct in not paying Coalview for
 3
     months, see D.E. 34 at 9-11; D.E. 62 (Coalview’s Motion to Compel TCM to pay monies owed
 4
     pursuant to Injunction Order), and D.E. 92 (Joint Status Report reporting that TCM finally paid
 5
     Coalview the majority of the monies that TCM initially refused to pay following the Injunction
 6

 7   Order)6, or (b) the tragic dredge sinking and issuance of the K Order.

 8            Indeed, the Court has already reviewed and analyzed the parties’ agreements and

 9   determined that Section 12.04 of the MSA prohibits TCM’s latest attempt to terminate the
10
     agreements. D.E. 34 at 2, 8. Yet, incredibly, directly contradicting Section 12.04 and the
11
     Injunction Order, TCM claims again to have terminated the MSA, now purporting (again) that
12
     Coalview is insolvent. The true reasoning behind TCM’s purported termination of the contracts
13
     – TCM’s dissatisfaction with the amount or pace of coal being recovered – are not risks TCM
14

15   can shift to Coalview; as determined by the Court, neither were risk factors assumed by

16   Coalview in the agreements. D.E. 34 at 8; Fish Dec., ¶ 23; D.E. 3 at 4.

17            TCM’s breaches and economic hardball, if condoned, will have irreparable effects. ;
18
     Fish Dec., ¶ 24. As TCM knows and the Court has already recognized, Coalview will be
19
     vaporized as a going concern if the agreements are terminated, as TCM is Coalview’s only
20

21
     5
       Section 103(k) reads: “In the event of any accident occurring in a coal or other mine, an authorized representative
22   of the Secretary, when present, may issue such orders as he deems appropriate to insure the safety of any person in
     the coal or other mine, and the operator of such mine shall obtain the approval of such representative, in
23   consultation with appropriate State representatives, when feasible, of any plan to recover any person in such mine
     or to recover the coal or other mine or return affected areas of such mine to normal.”
24   6
       For months TCM refused to make payment for Coalview’s invoices, until February of 2019, when TCM
25   executed a settlement with Coalview wherein it paid $1,522,789.49 (with all payments totaling approximately 90%
     of Coalview’s invoices) to settle the overdue invoices that “includes part of June, 2018 through and including
26   December 31, 2018.” Fish Dec., ¶27.



                                                                                     GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                                 eighteenth floor
                                                                                              1191 second avenue
     INJUNCTION] - 5                                                                   seattle, washington 98101-2939
                                                                                                 206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 6 of 26



 1   customer. D.E. 34 at 8-9; Fish Dec., ¶ 24. Thus, if TCM unilaterally terminates the agreements
 2   as it has claimed to have done while the parties dispute the purported solvency dispute and
 3
     TCM’s wrongful declaration of default, Coalview will be forced to permanently shutter its
 4
     operations, layoff all its employees, lose its entire investment in the Project to lienholders to
 5
     whom Coalview pledged its assets, Coalview’s equity investors will be wiped out, and
 6

 7   Coalview’s important environmental reclamation work will be derailed. D.E. 34 at 8-9; Fish

 8   Dec., ⁋24. And while TCM will likely try to point to the fact that Coalview’s operations have
 9
     been temporarily halted due to MSHA’s investigation and the K Order, as further set forth
10
     infra, it is anticipated that Coalview will imminently be back in production, but for TCM’s
11
     improper attempts to prevent same and terminate the parties’ agreements. Fish Dec., ⁋⁋8-11.
12

13          Given (a) the immense and irreparable harm to Coalview by TCM’s attempted

14   termination of the parties’ agreements - the indisputable inability of Coalview to survive as a
15   going concern - and (b) the significant likelihood that Coalview will prevail on both (i) the
16
     merits and (ii) the issue of whether the agreements require TCM to continue to perform while
17
     this dispute is resolved, Coalview meets its burden for the continuation of the status quo ante
18
     through the mechanism of temporary injunctive relief.
19

20           II.    BACKGROUND AND FACTS SUPPORTING INJUNCTIVE RELIEF

21          The background facts regarding the Mine, the parties’ business, and the relevant

22   agreements are set forth in detail in Coalview’s First Injunction Motion, D.E. 3 at 5-13, and the
23
     Affidavit of Roger Fish filed in support thereof (with relevant agreements attached as exhibits).
24
     D.E. 4. Those background facts and agreements are incorporated by reference herein, with
25
     Coalview highlighting or supplementing the following facts:
26

                                                                       GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                   eighteenth floor
                                                                                1191 second avenue
     INJUNCTION] - 6                                                     seattle, washington 98101-2939
                                                                                   206 464 3939
            Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 7 of 26



 1       A. October 30, 2018 Injunction Order

 2           1.      On August 8, 2018, Coalview filed its Complaint (D.E. 1) and First Injunction
 3   Motion (D.E. 3), seeking an injunction pendente lite because TCM threatened to terminate the
 4
     parties’ agreements based on its purported claim that Coalview overbilled TCM. D.E. 1 & 3.
 5
             2.      The Court found in Coalview’s favor, and entered the Injunction Order,
 6
     enjoining and requiring TCM (1) to immediately proceed under the parties’ agreements
 7

 8   according to their terms; (2) to immediately pay Coalview its Outstanding Invoices (as therein

 9   defined); (3) to timely pay for work going forward pursuant to the parties’ agreements, and (4)

10   prohibiting Coalview from setting off any prior payments made to Coalview against future
11
     work absent order of the Court. D.E. 34 at 11-12.7
12
             3.      An important basis for the Court’s Injunction Order was its finding that “[f]rom
13
     Coalview’s perspective, a critical feature of the MSA was the parties’ agreement to “diligently”
14
     continue working (and paying for work) in the event of “any dispute” arising out of the
15

16   agreement: [citing Section 12.04 of the MSA in full].” D.E. 34 at 2 (emphasis added); see also

17   id. at 8 (“More importantly from Coalview’s perspective, TCM agreed to that ‘notwithstanding

18   any Disputes’ the parties ‘shall diligently proceed with performance of [the MSA].’ Even if
19
     TCM can substantively object to Coalview’s weighing and billing issues going back more than
20
     30 days, it is patently clear that they agreed to keep performing in the meantime.”)
21
     (Emphasis added).
22

23

24

25
     7
26     The Court also required Coalview to post a $500,000 injunction bond, which Coalview has posted and which
     remains in place. D.E. 34 at 10; D.E. 39 (Notice of Filing $500,000.00 bond).

                                                                             GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                         eighteenth floor
                                                                                      1191 second avenue
     INJUNCTION] - 7                                                           seattle, washington 98101-2939
                                                                                         206 464 3939
            Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 8 of 26



 1          4.       The Court further found that “TCM agreed that Coalview would continue the
 2   Work through 2025” and that Coalview “demonstrate[d] that unless [TCM] is so enjoined
 3
     Coalview and its investment and its business will cease to exist.” Id. at 3-4, 9.
 4
            5.       TCM’s latest improper attempt to oust Coalview from the Project flies in the
 5
     face of the Injunction Order and the MSA, as well as TCM’s agreement with the Trustee, all of
 6

 7   which prohibit TCM’s current attempt to terminate Coalview from the Project.

 8          6.       Significantly, the Court, in entering its Injunction Order, already considered

 9   and rejected TCM’s very position regarding insolvency: “[TCM] also argues that to the
10
     extent Coalview is unable to pay its debts (is insolvent), that too is a default under the MSA.”
11
     D.E. 34 at 4.
12
            7.       Moreover, the Court recognized what is driving TCM’s repeated attempts to
13
     weasel out of the contracts. Id. at 8 (“It is not surprising that a major, long-term environmental
14

15   clean-up turned out to be more involved, slower, bigger, and more expensive than the parties

16   thought it would be when they started. That is often, if not typically, the case. Coalview points

17   out (and TCM implicitly concedes) that the contracts imposed those risks on TCM.”).
18
            8.       Nothing has changed that would change the legal findings in, or impact of, the
19
     Injunction Order. Fish Dec., ¶16.
20
        B. The Agreements Unambiguously Require TCM to Continue to Perform
21
            9.       Importantly, and as the Court has already determined, TCM and Coalview
22
     expressly agreed that any dispute arising out of the MSA, including, without limitation,
23

24   regarding Coalview’s solvency, would not stop Coalview’s Work or TCM’s payments to

25   Coalview:
26

                                                                         GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                     eighteenth floor
                                                                                  1191 second avenue
     INJUNCTION] - 8                                                       seattle, washington 98101-2939
                                                                                     206 464 3939
               Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 9 of 26



 1              Notwithstanding any Disputes arising out of this Agreement, or any
                activities being conducted pursuant to this Article 12 [pertaining to Dispute
 2              Resolutions], Contractor [Coalview] and Owner [TCM] shall diligently
                proceed with the performance of this Agreement.
 3
     MSA, Article 12.04 (emphasis added); D.E. 34 at 4, 8; Fish Dec., ¶12.
 4
                10.      Additionally, Coalview, TCM, TransAlta Parent, the Trustee and the Authority
 5
     entered into the Consent Agreement, which further and independently requires TCM to
 6

 7   continue to perform with Coalview.8 Fish Dec., ¶13.

 8
     8
         Article I(c) of the Consent Agreement provides:
 9               TA Mining and Guarantor agree to deliver duplicates or copies of all notices of default and any
                 other material notices delivered by TA Mining or Guarantor under or pursuant to the Project
10               Agreements (including any notice that a Force Majeure event described in Section 9.01 of the
                 Master Services Agreement has occurred or a notice of termination under Article 11 of the
11               Master Services Agreement) to Secured Party simultaneously with delivery thereof to Borrower
                 under the Project Agreements. In the event of a default by Borrower under the Project
12               Agreements, TA Mining will give written notice of such default to Secured Party at the address
                 set forth in Section 5.2 hereof. Neither TA Mining or Guarantor will terminate any Project
13               Agreement or the Guarantee Agreement as a result of any default or breach of Borrower
                 thereunder without written notice to Secured Party and Borrower and first providing to
14               Secured Party: (i) ninety (90) days after the expiration of the cure period, if any, provided
                 for under the Project Agreement to cure such default if such default is the failure to pay amounts
15               to TA Mining which are due and payable by Borrower under such Project Agreement, or (ii) if
                 the default is reasonably susceptible of cure by Secured Party but the breach or default
                 cannot be cured by the payment of money to TA Mining so long as Secured Party shall
16               have commenced to cure the breach or default within such ninety (90) day period and
                 thereafter diligently prosecutes such cure to completion and continues to perform or
17               causes to be performed any monetary obligations under such Project Agreements, and all
                 other obligations under such Project Agreements that are to be performed by Borrower;
18               provided, however, that if Secured Party cannot cure the default within one (1) year following
                 the expiration of the aforementioned ninety (90) day period, then TA Mining may terminate the
19               applicable Project Agreement. If possession of the Project is necessary to cure such breach or
                 default, and Trustee declares Borrower in default under the Indenture within such ninety (90)
20               day period, such cure period shall include any time required to obtain possession of the Real
                 Property and equipment by foreclosure of the Deed of Trust, Uniform Commercial Code sale or
21               by other appropriate means by reasonable diligence. If Secured Party is prohibited or stayed by
                 any court order or bankruptcy or insolvency proceedings from curing the default or from
22               commencing or prosecuting foreclosure proceedings, the foregoing time periods shall be
                 extended by the period of such prohibition or stay; provided, however, that if Secured Party is
23               prohibited or stayed from curing the default for a period of one (1) year following the expiration
                 of the aforementioned ninety (90) day period, then TA Mining may terminate the applicable
24               Project Agreement. Secured Party shall have the right, but not the obligation, to cure Borrower’s
                 default under such Project Agreement and TA Mining and Guarantor agree to accept cure of
25               such default by Secured Party, any court-appointed receiver, or Secured Party’s designee or
                 assignee including any purchaser at foreclosure sale or deed in lieu thereof; provided that such
26               designee, assignee or purchaser has the financial and operational capability to perform under the
                 Project Agreements as required in Section I(e). If requested by Secured Party in writing

                                                                                       GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                                   eighteenth floor
                                                                                                1191 second avenue
     INJUNCTION] - 9                                                                     seattle, washington 98101-2939
                                                                                                   206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 10 of 26



 1           11.     U.S. Bank has asserted its rights under the Consent Agreement, demanding that
 2   TCM continue to perform under the MSA. Indeed, on June 27, 2019, counsel for U.S. Bank
 3
     sent a letter to TCM, stating that “[p]ursuant to Section I of the Consent, pending the exercise
 4
     of remedies, the Secured Party hereby requires TA Mining and the Guarantor to continue to
 5
     perform their respective obligations under the Project Agreements and the Guarantee
 6

 7   Agreement.” See Silverman Dec., ¶¶ 11-12 & Ex. G thereto; Fish Dec., ¶14.

 8           12.     Thus, these agreements unambiguously provide Coalview and the Trustee with

 9   economic certainty to proceed with Coalview’s operations without fear that TCM can invent a
10
     dispute as a ruse to prematurely or wrongfully terminate the agreements. Fish Dec., ¶15.
11
             Force Majeure Event(s)
12
             13.     On or about December 29, 2018, and subsequent thereto, a Force Majeure
13
     event(s) (as defined in Article 9 of the MSA) occurred that has “prevent[ed] the dredging,
14
     producing, processing, and/or loading of WCS by Contractor, or the receiving, transporting,
15

16   and/or unloading of Refined Coal or Non-coal Slurry by the Parties.” MSA, § 9.01; Fish Dec.,

17   ⁋4.
18
             14.     The Force Majeure involves the unexplained sinking of Coalview’s dredge,
19
     followed by the tragic fatality of Coalview’s employee, followed by the subsequent MSHA
20
     government investigation and K Order requiring that Coalview temporarily cease work, as well
21

22   as Coalview’s inability to obtain, maintain, renew or operate under necessary permits, licenses,

23

24           within such ninety (90) day period following receipt of such notice and if Secured Party or
             court-appointed receiver is otherwise fulfilling obligations under this Section I(c), then
25           irrespective of any default by Borrower under such Project Agreement, TA Mining and
             Guarantor shall continue performance of their respective obligations under the Project
26           Agreements and the Guarantee Agreement.
     (emphasis added).

                                                                              GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                          eighteenth floor
                                                                                       1191 second avenue
     INJUNCTION] - 10                                                           seattle, washington 98101-2939
                                                                                          206 464 3939
              Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 11 of 26



 1   and governmental or third-party approvals after applying for same using its reasonable
 2
     commercial efforts. MSA, § 9.01; Fish Dec., ⁋5.
 3
                15.      Coalview provided TCM with notice of the Force Majeure). Fish Dec., ⁋6.
 4

 5              16.      The MSA provides that TCM, as “the Party not affected by the Force Majeure,”

 6   may not terminate the Project Agreements until the Force Majeure situation exceeds “two
 7   hundred seventy (270) consecutive days in duration.” MSA, § 9.02. Two hundred seventy (270)
 8
     consecutive days have not passed since the occurrence of the Force Majeure event(s). 9 Fish
 9
     Dec., ⁋7.
10

11              17.      Coalview has made, and continues to make, good faith efforts to eliminate any

12   Force Majeure and to minimize its effects or impacts on TCM insofar as reasonably possible,

13   with a minimum of delay. MSA, § 9.02; Fish Dec., ⁋8.
14
                18.      Coalview has made TCM aware of these facts. Fish Dec., ⁋9.
15

16              19.      Indeed, MSHA has now indicated that it will permit the K Order to be lifted, at

17   least in part, to permit Coalview to build a ramp to continue production. Fish Dec., ⁋10.

18   Coalview has already submitted a plan, approved by MSHA, and performed a visual inspection
19
     of Pond 3C and determined that building the ramp is feasible. Coalview further has a rental
20
     dredge lined up and that can be installed and operational within approximately 30 days.
21
     Moreover, Coalview’s workforce and vendors are on standby, ready, willing, and able to
22

23   continue business with Coalview, with minimal delay. Fish Dec., ⁋11.

24

25
26   9
         At the earliest, this date is September 25, 2019 (270 days from December 29, 2018).

                                                                                     GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                                 eighteenth floor
                                                                                              1191 second avenue
     INJUNCTION] - 11                                                                  seattle, washington 98101-2939
                                                                                                 206 464 3939
               Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 12 of 26



 1              20.      Moreover, counsel for the bondholders has confirmed that “[i]n the event TA
 2   Mining is enjoined from terminating [the MSA], the holders would agree to permit Coalview to
 3
     continue to operate pursuant to the terms of the bond documents and Project Agreements.”
 4
     Silverman Dec., Ex. H.
 5
                21.      Despite being on notice of the Force Majeure event(s), the two hundred seventy
 6

 7   day period not having expired, and the requirements of Section 12.04 of the MSA and the

 8   Court’s Injunction Order, TCM has wrongfully attempted to terminate the Agreements and

 9   Coalview’s continued work on the site. Fish Dec., ⁋17.
10
                22.      Despite knowledge of Coalview’s efforts to eliminate the Force Majeure, TCM
11
     has indicated that it will not permit Coalview to continue operations. Fish Dec., ⁋18.
12

13              23.      On July 24, 2019, TCM’s Bob Nelson sent an email to Roger Fish stating:

14              As I understand it, Coalview has submitted a plan to MSHA to visually inspect
                Pond 3C for the purpose of assessing the feasibility of constructing a new access
15              into the pond, MSHA approved this request, and Coalview has retained a
                contractor to assist in the inspection. Please be advised, as our counsel stated in
16              the attached June 4 and May 6 letters: given the termination of the MSA,
                TransAlta objects to Coalview resuming any work at the site.
17
     Fish Dec., ⁋19 & Ex. A thereto (emphasis added).10
18
19   D. TCM’s Anticipatory Repudiation and Improper Declaration of Termination

20              24.      On March 29, 2019, TCM sent a letter to Coalview, purporting to terminate the
21
     MSA pursuant to Section 11.02(c) of the MSA. Fish Dec., ⁋20 & Ex. B thereto.
22
                25.      Thereafter, the parties, through counsel, exchanged several correspondence in
23
     which Coalview denied that an Event of Default has occurred, highlighting (a) the existence of
24

25   Force Majeure (for which TCM was already on notice); (b) that Article 12.04 of the MSA and

26   10
          See also letters sent by TCM’s counsel attached as exhibits to the Silverman Dec.

                                                                                      GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                                  eighteenth floor
                                                                                               1191 second avenue
     INJUNCTION] - 12                                                                   seattle, washington 98101-2939
                                                                                                  206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 13 of 26



 1   the Court’s Injunction Order both require TCM to proceed under the Agreements; and (c)
 2   requesting a meeting between the Senior Representatives pursuant to Section 12.02 of the
 3
     MSA, which requirement of the MSA TCM failed to make or comply with before purporting to
 4
     declare the Agreements terminated. TCM took the position that no force majeure event had
 5
     occurred, threatening Rule 11 sanctions if Coalview sought to amend its complaint, and stating
 6

 7   the “effective termination date was and remains April 3”; that TCM “will not allow Coalview

 8   to resume operations when MSHA eventually concludes its investigation and terminates the

 9   103(k) Order.” Silverman Dec., at ¶¶ 4-10 & Exs. A-F thereto.
10
            26.     At Coalview’s urging, the Senior Representatives met on May 21, 2019, but
11
     TCM refused to withdraw its assertions that the MSA has been terminated. Fish Dec., ¶21.
12
            27.     Accordingly, on June 7, 2019, Coalview filed its Amended Complaint, D.E. 135.
13
            28.     Although purporting to proceed under the guise of a claim based on Coalview’s
14

15   solvency (and despite this argument already being rejected by the Court), TCM apparently once

16   again finds the Agreements to no longer be financially advantageous because the amount of

17   coal recovery from the Ponds has been less than it had hoped, resulting in a smaller offset to the
18
     cost of reclamation of the Ponds. As determined by the Court, such is not a basis to terminate
19
     the Agreements, as TCM assumed all risk relating to the quantity of coal that would be
20
     recovered and the timing of that work. D.E. 34 at 8; Fish Dec., ⁋23.
21

22          29.     As already determined by the Court in granting the Injunction Order, the

23   Agreements are critical to Coalview’s business, serving as Coalview’s only source of revenue,
24
     a fact well known to TCM. Fish Dec., ⁋24. As a direct result of TCM’s wrongful repudiation
25
     and abandonment of the MSA, Coalview is faced with the imminent risk and unavoidable harm
26

                                                                        GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                    eighteenth floor
                                                                                 1191 second avenue
     INJUNCTION] - 13                                                     seattle, washington 98101-2939
                                                                                    206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 14 of 26



 1   of (a) being forever forced out of business, (b) being forced to lay off its entire workforce, (c)
 2   being forced to stop performing the important safety and environmental services it provides to
 3
     the residents of Centralia, Washington and beyond in connection with the reclamation of the
 4
     Ponds, and (d) facing the foreclosure and seizure of all of its assets, including all of its pledged
 5
     plant, property, and equipment, causing Coalview to lose more than $90 million of revenue
 6

 7   over the remaining life of the project and to lose more than $31,500,000 of its investment. Fish

 8   Dec., ⁋24; D.E. 34 at 8-9.      TCM’s repudiation of the MSA will also put a halt to the
 9
     environmental reclamation project. See Fish Dec, ⁋24; D.E. 34 at 9.
10
                                        III. ARGUMENT AND AUTHORITIES
11

12   A. Standard for Granting Coalview Preliminary Injunctive Relief

13          As the Court set forth in its Injunction Order, “[t]o obtain a TRO or a preliminary

14   injunction, the moving party must show: (1) a likelihood of success on the merits; (2) a
15   likelihood of irreparable harm to the moving party in the absence of preliminary relief; (3) that
16
     a balance of equities tips in the favor of the moving party; and (4) that an injunction is in the
17
     public interest.” D.E. 34 at 7 (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20
18
     (2008)). Further, “injunctive relief is warranted if the movant raises ‘serious questions’ going to
19

20   the merits, and demonstrates that the balance of hardships that tips sharply in its favor (coupled

21   with the other factors).” D.E. 34 at 7 (citing Alliance for the Wild Rockies v Cottrell, 632 F.3d

22   1127, 1131-36 (9th Cir. 2011)). As demonstrated below, and as already determined by this
23
     Court, Coalview meets the injunctive relief standards in this Circuit, making a preliminary
24
     injunction maintaining the status quo ante appropriate - directing TCM to honor its obligations
25
     with each party preserving all rights with respect to the current solvency dispute.
26

                                                                         GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                     eighteenth floor
                                                                                  1191 second avenue
     INJUNCTION] - 14                                                      seattle, washington 98101-2939
                                                                                     206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 15 of 26



 1                  1. Coalview Is Likely to Succeed On the Merits

 2          (a) The Agreements and the Court’s Injunction Require TCM to Continue to Perform
 3          TCM asserts that the MSA has been terminated on the basis that it claims Coalview is
 4
     insolvent or unable to pay its debts as they fall due. See Fish Dec., ⁋20 & Ex. B thereto.
 5
     However, the Court, in its Injunction Order, has already reviewed and analyzed the parties’
 6

 7   agreements, finding that Section 12.04 clearly and unambiguously requires TCM to continue to

 8   perform even while seeking to terminate the agreements. D.E. 34 at 8 (“from Coalview’s

 9   perspective, TCM agreed to that ‘notwithstanding any Disputes’ the parties ‘shall diligently
10
     proceed with performance of [the 'MSA].’ . . . it is patently clear that they agreed to keep
11
     performing in the meantime”). Article 12.04 of the MSA requires TCM to continue to
12
     “diligently proceed with the performance of [the] Agreement,” “[n]otwithstanding any Disputes
13
     arising out of this Agreement.” Id. This provision is to ensure that a dispute such as the one
14

15   at issue over insolvency does not hold up the reclamation project. Fish Dec., ⁋15. In fact, the

16   Court already rejected TCM’s insolvency default argument in granting the Injunction. D.E. 34
17
     at 4 (“[TCM] also argues that to the extent Coalview is unable to pay its debts (is insolvent),
18
     that too is a default under the MSA”).
19
            Section 12.01 broadly defines “Dispute” and requires that “[a]ny dispute, controversy or
20

21   claim (a "Dispute") arising out of this Agreement or any of the Project Agreements that cannot

22   be resolved by the Steering Committee at the operating level shall be resolved according to this

23   Article 12.” Despite the parties’ exchanging various correspondence regarding this issue, TCM
24
     has offered no explanation, nor does one exist, for why this situation is any different than the
25
     Injunction Order already in place prohibiting TCM from terminating the Agreements. Nor can
26

                                                                      GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                  eighteenth floor
                                                                               1191 second avenue
     INJUNCTION] - 15                                                   seattle, washington 98101-2939
                                                                                  206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 16 of 26



 1   any argument be raised that TCM’s insolvency claim is not a “dispute, controversy or claim
 2   arising out of [the MSA] or any of the Project Agreements” MSA, §12.01, and therefore not
 3
     governed by Section 12.04 of the MSA. Additionally and independently of Section 12.04,
 4
     TCM’s continued performance under its agreements with Coalview is also required under
 5
     Section I of the Consent Agreement between TCM and the Trustee. See supra at 9.
 6

 7          Accordingly, for any of the foregoing reasons, an injunction is proper, requiring TCM’s

 8   continued performance pending resolution of the Dispute. Thus, it is clear that Coalview has a

 9   strong likelihood of succeeding on the merits. As the Court determined in the Injunction Order,
10
     here again, “[a]t the very least, there are serious questions going to the merits of Coalview’s
11
     claims. Coalview has met the first requirement for injunctive relief.” D.E. 34 at 8.
12
            (b) Coalview Disputes that it is Insolvent
13
            In addition to Section 12.04 and this Court’s Injunction Order requiring TCM to
14

15   continue to perform, the Court should not condone TCM’s latest ruse to try to terminate the

16   Agreements on the basis of insolvency because Coalview disputes that it is insolvent as claimed

17   by TCM. See Fish Dec.,¶25; see also Wilson Dec., at pp. 2, 7-16 (setting forth various reasons,
18
     under both balance sheet test and cash flow analysis, why TCM “is incorrect in its allegation
19
     that Coalview was insolvent on and around December 31, 2018, (or more recently)”). For
20
     example, Coalview’s assets exceeded its liabilities by millions of dollars as of December 31,
21
     2018. See Fish Dec., ¶26; see also Wilson Dec., ¶28. As a result, Coalview was solvent on and
22

23   around December 31, 2018. Id. Moreover, Coalview, based on this analysis, was projected to

24   continue to be solvent going forward, but for the force majeure. Id. Nor would any technical
25
26

                                                                        GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                    eighteenth floor
                                                                                 1191 second avenue
     INJUNCTION] - 16                                                     seattle, washington 98101-2939
                                                                                    206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 17 of 26



 1   breach of Coalview’s agreements with the bondholders equate to Coalview being insolvent or
 2   the default that TCM claims. See Wilson Dec., ¶7; Fish Dec., ¶29.
 3
            Moreover, TCM admits in its purported notice of default that it does not have the entire
 4
     picture, and that it is speculating “based on information available to TransAlta.” Fish Dec., Ex.
 5
     B. Indeed, TCM acknowledges in its March 29, 2019 letter that its conclusion is not based on
 6

 7   Coalview’ current financial position, but that TCM relies entirely on financials dating back to

 8   December 31, 2018 and before. Id. In fact, the letter states that “[w]e recognize that the

 9   information above is as of December 31, 2018; the exact numbers and circumstances have
10
     changed since then.” Id. As proof of just how far-fetched TCM’s theory is, TCM conjectures
11
     that Coalview must be insolvent based on payments dating back to June 2017, for which TCM
12
     acknowledges are the subject of a forbearance agreement. TCM further speculates, based on
13
     admittedly outdated information, that it is “highly unlikely” that Coalview is in compliance
14

15   with certain provisions of that forbearance agreement. The Letter further states that “[w]e

16   believe that the above facts demonstrate or constitute an Event of Default by Coalview for

17   which no cure period is allowed.” Id. (emphasis added). The Letter further states that TCM
18
     “assume[s]” that a default has occurred. Id. (emphasis added). TCM’s counsel also sent
19
     correspondence stating that TCM’s claim of default is based on “reasonable inferences.”
20
     Silverman Dec., Ex. B. Yet, TCM’s unfounded “beliefs”, “assumptions” and “inferences” are
21
     wholly insufficient to terminate the agreements, prevent Coalview from performing Work, and
22

23   halting the important environmental reclamation, certainly, at the very least, not in the face of

24   Section 12.04 without adjudication of the dispute. Nor would a technical breach of Coalview’s
25   agreement with the bondholders mean a default under the MSA or equate to Coalview being
26

                                                                       GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                   eighteenth floor
                                                                                1191 second avenue
     INJUNCTION] - 17                                                    seattle, washington 98101-2939
                                                                                   206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 18 of 26



 1   insolvent. Fish Dec., ¶29.TCM’s position is especially tenuous in the face of Section 12.04 and
 2   the Injunction Order requiring TCM’s continued performance.
 3
            (c) Alternatively, but for TCM’s failure to timely pay Coalview for work and/or Force
 4              Majeure, Coalview Would be Solvent, but, in any event, Force Majeure Prevents
                TCM from Terminating the Agreements
 5
            In any event, even if, arguendo, Coalview were insolvent, such insolvency is the result
 6

 7   of TCM’s failure to timely pay Coalview for work and/or Force Majeure. See Wilson Dec., at

 8   pp. 10-16; Fish Dec., ¶¶ 27-28. In other words, but for TCM’s breach of the MSA by failing to

 9   pay Coalview for its work, and but for the Force Majeure surrounding the dredge and the K
10
     Order, Coalview’s solvency would not be at issue because Coalview would not be insolvent.
11
     See Wilson Dec., at pp. 10-16; Fish Dec, ¶¶ 27-28. Indeed, any purported insolvency or
12
     claimed Event of Default under Section 11.02(c) is the result of Force Majeure, and which
13
     TCM agreed is therefore excused under the MSA. It is beyond any reasonable dispute that the
14

15   sinking of the dredge and/or the MSHA investigation and K Order have “prevent[ed] the

16   dredging, producing, processing, and/or loading of WCS by Contractor, or the receiving,

17   transporting, and/or unloading of Refined Coal or Non-coal Slurry by the Parties.” D.E. 4-7
18
     (MSA), § 9.01. The MSA provides that “the Party not affected by the Force Majeure” may not
19
     terminate the Project Agreements until the Force Majeure situation exceeds “two hundred
20
     seventy (270) consecutive days in duration.” Id., § 9.02. Two hundred seventy (270)
21
     consecutive days in duration have not passed since the occurrence of Force Majeure. Yet, TCM
22

23   has wrongfully sought, once again, to terminate the agreements. Fish Dec., ¶¶4-7.

24          Section 9.01 of the MSA provides a broad set of circumstances that constitute Force
25   Majeure, “including without limitation, acts of God; acts of the public enemy; insurrections;
26

                                                                      GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                 eighteenth floor
                                                                              1191 second avenue
     INJUNCTION] - 18                                                  seattle, washington 98101-2939
                                                                                 206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 19 of 26



 1   riots; labor disputes; boycotts; unusual geologic conditions; fires; explosions; floods;
 2   embargoes; acts of judicial or military authorities; acts of governmental authorities; inability
 3
     to obtain, maintain, renew or operate under necessary permits, licenses, and governmental
 4
     or third-party approvals after applying for same using their reasonable commercial efforts; or
 5
     other such similar acts, conditions, or events which prevent the dredging, producing,
 6

 7   processing, and/or loading of WCS by Contractor, or the receiving, transporting, and/or

 8   unloading of Refined Coal or Non-coal Slurry by the Parties.” D.E. 4-7 (MSA), § 9.01

 9   (emphasis added).
10
            “Force majeure clauses are to be interpreted in accord with their purpose, which is ‘to
11
     limit damages in a case where the reasonable expectation of the parties and the performance of
12
     the contract have been frustrated by circumstances beyond the control of the parties’”
13
     Constellation Energy Services of New York, Inc. v. New Water St. Corp., 146 A.D.3d 557, 559,
14

15   46 N.Y.S.3d 25, 28 (N.Y. App. Div. 2017). “[W]hen the parties have themselves defined the

16   contours of force majeure in their agreement, those contours dictate the application, effect, and

17   scope of force majeure” Id. (citing Route 6 Outparcels, LLC v. Ruby Tuesday, Inc., 88 A.D.3d
18
     1224, 1225, 931 N.Y.S.2d 436 [3d Dept.2011]).
19
            In Constellation, the court found that the “force majeure clause [wa]s expansive in
20
     scope” and like here, the examples given in the force majeure provision in Constellation were
21
     “qualified by the statement that they [we]re ‘without limitation,’ and do not limit the
22

23   application of the clause to [a certain] scenario” Id. (finding that determination of force majeure

24   event was not suitable for determination on a motion to dismiss); see also Osborn v. Wilson &
25   Co., Inc., 118 Misc. 379, 193 N.Y.S. 241 (Sup 1922), aff'd, 206 A.D. 787, 200 N.Y.S. 938 (4th
26

                                                                        GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                    eighteenth floor
                                                                                 1191 second avenue
     INJUNCTION] - 19                                                     seattle, washington 98101-2939
                                                                                    206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 20 of 26



 1   Dep't 1923) (where contract provided buyer was to accept pro rata delivery of crops “in the
 2   event of floods, drought, or other unavoidable cause preventing Seller from filing this contract
 3
     in full”, phrase “or any other unavoidable cause” included any other cause due to the elements,
 4
     and seller was excused for crop shortage caused by dryness, frost, and wind).
 5
            The unexplained sinking of Coalview’s dredge, followed by the tragic fatality of
 6

 7   Coalview’s employee, followed by the subsequent MSHA investigation and K Order requiring

 8   that Coalview cease work, as well as MSHA’s refusal to provide approval for Coalview to

 9   operate, despite Coalview applying for same using reasonable commercial efforts, individually
10
     or collectively, is certainly included within and contemplated by the scope of Force Majeure
11
     under the MSA. Indeed, the Force Majeure provision expressly includes governmental acts and
12
     inability to operate under or obtain governmental approval. Coalview has been ready, willing,
13
     and able to resume Work, but for the conclusion of MSHA’s investigation and/or lifting the K
14

15   Order and/or MSHA otherwise providing governmental approval. Thus, the situation is wholly

16   out of Coalview’s control. See In re Whistler Energy II, LLC, 571 B.R. 199 (Bankr. E.D. La.

17   2017), supplemented, 16-10661, 2017 WL 1380467 (Bankr. E.D. La. Apr. 17, 2017), aff'd, CV
18
     17-5470, 2018 WL 3528312 (E.D. La. July 20, 2018) (force majeure event where drilling
19
     operations on offshore oil platform shut down by government agency one day after accident on
20
     rig resulting in death of employee did not end until agency lifted drilling suspension order and
21
     approved plan it required parties to develop to recommence drilling).
22

23          Moreover, even if TCM somehow within the bounds of Rule 11 can contest whether

24   these events qualify as Force Majeure, Section 12.04 of the MSA, which requires TCM to
25   continue to perform “[n]otwithstanding any Disputes” applies, and prohibits TCM from
26

                                                                      GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                  eighteenth floor
                                                                               1191 second avenue
     INJUNCTION] - 20                                                   seattle, washington 98101-2939
                                                                                  206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 21 of 26



 1   terminating the agreements pending resolution of any dispute over the application of Force
 2   Majeure. See also D.E. 34 at 8. Thus, at the very least, a temporary injunction is proper until
 3
     the Force Majeure dispute is resolved by the Court. But again, in granting the Injunction Order,
 4
     the Court already considered and rejected TCM’s argument that insolvency permitted TCM to
 5
     immediately terminate the Agreements, at least not without proving same. D.E. 34 at 4.
 6

 7          (d) TCM’s Breaches

 8          In its letters and in its counsel’s letters, TCM has unequivocally again declared its

 9   intention not to comply or continue with the MSA. Accordingly, as set forth in Coalview’ First
10
     Injunction Motion, granted by the Court (D.E. 34 at 4) (Coalview “argues that TCM has
11
     anticipatorily breached the MSA by stating that it would be terminated . . . .”), TCM is both in
12
     breach and anticipatory breach of the Agreements. See MBIA Ins. Corp. v. Patriarch Partners
13
     VIII, LLC, 950 F. Supp. 2d 568, 619-620 (S.D.N.Y. 2013) (anticipatory repudiation occurs
14

15   when party declares intention not to comply with duties under contract before time for

16   performance of duties has expired); Tenavision, Inc. v. Neuman, 45 N.Y.2d 145, 150, (N.Y.

17   1978) (anticipatory repudiation “of the contract can be determined to have occurred whenever
18
     there is an ‘overt communication of intention’ not to perform”). Under the unambiguous
19
     language of the MSA, as well as the standards and findings in the Court’s Injunction Order,
20
     D.E. 34 at 4, 7-8, 10-11, Coalview has a likelihood of success on its claims for breach of
21
     contract and anticipatory repudiation.
22

23                  2. Coalview Will Suffer Irreparable Harm and Be Forced out of Business.

24          As the Court has already recognized in its Injunction Order, and as still remains, if the

25   Court does not again enjoin TCM from terminating Coalview under the MSA and other
26   agreements and maintain the status quo, Coalview will unquestionably suffer irreparable harm

                                                                      GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                  eighteenth floor
                                                                               1191 second avenue
     INJUNCTION] - 21                                                   seattle, washington 98101-2939
                                                                                  206 464 3939
            Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 22 of 26



 1   by being put out of business. D.E. 34 at 8-9; Fish Dec., ⁋⁋ 16, 24. Coalview has one customer
 2
     and one source of revenue: TCM. Id. Thus, Coalview’s business and its livelihood as a going
 3
     concern are entirely dependent on TCM’s continued performance of its exclusive Agreements
 4
     with Coalview. Id.
 5

 6            These are facts not subject to dispute and are well known to TCM. Id. Indeed, as

 7   acknowledged in the Injunction Order, “TransAlta does not dispute that its termination of the

 8   MSA and other contracts will put Coalview out of business, cause it to lay off its employees,
 9
     and to lose its substantial investment in the project.” D.E. 34 at 8-9. If TCM wrongfully
10
     terminates the agreements or suspends all future payments, Coalview will immediately lose its
11
     only source of revenue, be forced to lay off all of its employees, and lose all its assets to
12
     secured parties who hold lien rights in all of Coalview’s plant, property, and equipment. D.E.
13

14   34 at 8-9; Fish Dec., ⁋⁋16, 24.11

15            As the Court already determined, there is little question that Coalview will suffer
16
     irreparable harm should TCM be permitted to terminate the MSA and prevent Coalview from
17
     resuming its performance as it has repeatedly threatened. D.E. 34 at 8-9.
18
                       3. The Balance of Equities Tips Heavily in Favor of a Preliminary Injunction.
19
              As already determined by the Court, the balance of equities still tip decidedly in favor
20

21   of granting a preliminary injunction. D.E. 34 at 9 (“in the absence of an injunction, Coalview

22   will cease to exist and its secured creditors will take its assets. In that case, TCM has no chance

23
     11
24     As set forth in its First Injunction Motion, and adopted by the Court in granting the Injunction, it is well-settled
     that a dire financial situation more than sufficiently constitutes irreparable harm. See Roso-Lino Beverage
25   Distributors, Inc. v. Coca-Cola Bottling Co. of New York, Inc., 749 F.2d 124, 125 (2d Cir. 1984) (reversing denial
     of preliminary injunction where loss of ongoing business representing many years of effort and livelihood of
26   owners constituted irreparable harm); see also D.E. 3 at 18-19 and n.15 (collecting cases that going out of business
     constitutes irreparable harm).

                                                                                     GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                                  eighteenth floor
                                                                                               1191 second avenue
     INJUNCTION] - 22                                                                   seattle, washington 98101-2939
                                                                                                  206 464 3939
            Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 23 of 26



 1   of recovering the alleged debt, and it will have to find a new contractor to clean up the site. The
 2   balance of hardships tips sharply in favor of Coalview, and in favor of an injunction.”)
 3
     (emphasis added).12 Here, nothing has changed since the Injunction Order with respect to this
 4
     factor, as Coalview cannot suffer any greater harm than if an injunction is not entered, as
 5
     Coalview’s business will be completely destroyed. Fish Dec., ⁋⁋16, 24.
 6

 7           While Coalview will lose its business if a preliminary injunction is not entered, no

 8   different than at the time the Injunction Order was entered, TCM stands to lose very little. If
 9
     the status quo is maintained, Coalview will continue the work (as soon as permitted), including
10
     dredging the WCS and providing TCM with coal that it can burn at its Power Plant. Fish Dec.,
11
     ⁋11. TCM’s only claim is about Coalview’s solvency. However, Coalview’s claimed
12

13   insolvency cannot cause any damages to TCM; indeed, assuming such to be true, any

14   insolvency was caused by TCM’s failure to pay Coalview, and then by Force Majeure. Instead,
15   if TCM pays Coalview for Work (as it is required to do so under the MSA and the Injunction
16
     Order) once it receives government approval to resume, Coalview’s continued performance
17
     will have the opposite effect, permitting Coalview to make money (and thus, to cure any
18
     purported insolvency). In short, there will be no harm to TCM as it will not only receive the
19

20   exact benefits that it bargained for, but continuing to permit Coalview to Work is in TCM’s and

21   the State’s best interest, first in terms of keeping the reclamation project moving forward and

22   second in terms of any concerns TCM has regarding solvency. D.E. 34 at 9.
23
             In fact, maintaining the status quo pending the solvency dispute was specifically
24
     contemplated and bargained for under Article 12.04 of the MSA. See Guinness-Harp Corp. v.
25
     12
26      See also D.E. 3 at 19-21 and n.15 (collecting cases supporting balance of harms tipping in Coalview’s favor and
     irreparable harm absent an injunction).

                                                                                   GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                               eighteenth floor
                                                                                            1191 second avenue
     INJUNCTION] - 23                                                                seattle, washington 98101-2939
                                                                                               206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 24 of 26



 1   Jos. Schlitz Brewing Co., 613 F.2d 468, 472 (2d Cir. 1980) (granting injunction to preserve
 2   status quo where contract contemplated that status quo was to be maintained until
 3
     determination made in arbitration regarding right to terminate agreement).
 4
                    4. Issuing an Injunction Is in the Public's Interest.
 5
            The Court has already determined that an injunction is in the public interest. D.E. 34 at
 6
     9. Once again, “[t]he public interest is not served by having the clean-up work stop altogether,
 7

 8   having it delayed pending a lengthy litigation, or while a new contractor is located selected and

 9   hired to continue the work, at an unknown pace and cost. This factor too weighs heavily in

10   favor of injunctive relief.” Id. And while TCM will likely argue that Coalview is currently not
11
     operational, as set forth supra, MSHA has indicated that Coalview will promptly be back in
12
     operation. Fish Dec., ¶¶ 10-11.
13
     D. Any Bond Should Be Minimal.
14
            No good faith argument exists that TCM will suffer damages caused by an
15

16   “improvidently entered injunction” if TCM were to prevail on its claim that Coalview is

17   insolvent and that no Force Majeure exists. See, D.E. 34 at 10. Little or no bond should be

18   required for the issuance of a preliminary injunction because TCM will continue to receive the
19
     benefits it bargained for under the Agreement, and is at no risk of suffering any damages by the
20
     Court entering another injunction. Indeed, there is already a $500,000.00 bond in place
21
     pursuant to the Court’s existing Injunction Order as security to TCM. D.E. 34 at 10; D.E. 39
22
     (Notice of Filing $500,000.00 bond). Thus, TCM will not be harmed by the requested
23

24   preliminary injunctive relief because it will be able to continue its business regardless of

25   whether the Court grants Coalview’s motion. See METROPCS NEW YORK, LLC, v. 35-46
26   BROADWAY, INC., 2018 WL 3455500, at *1 (W.D. Wash. July 18, 2018) (no bond because

                                                                            GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                       eighteenth floor
                                                                                    1191 second avenue
     INJUNCTION] - 24                                                        seattle, washington 98101-2939
                                                                                       206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 25 of 26



 1   plaintiff demonstrated strong probability of success on merits, and sought only to enjoin
 2   defendants from doing what they had no right to do under agreement).
 3
     IV. CONCLUSION
 4
            The Court should grant Coalview’s second motion for a preliminary injunction and
 5
     continue to enjoin TCM and TCM’s officers, agents, servants, employees, and attorneys; and
 6

 7   all other persons who are in active concert or participation with TCM and TCM’s officers,

 8   agents, servants, employees, and attorneys, as follows: (a) enjoining TCM from terminating the

 9   agreements on the basis of insolvency as claimed in TCM and TCM’s counsel’s letters,
10
     including, without limitation, the March 29, 2019 letter; (b) immediately requiring TCM to
11
     proceed under the MSA and the parties’ related agreements according to their terms, (c)
12
     requiring TCM to permit Coalview to continue operating upon receiving MSHA approval and
13
     thereafter timely paying Coalview for work done under the MSA and the parties’ related
14

15   agreements according to their terms; (d) preventing TCM from interfering with Coalview’s

16   efforts to get back into operation, to eliminate the Force Majeure and/or obtain MSHA

17   approval, and (e) for such other and further relief in Coalview’s favor as this Court deems just
18
     and proper.
19
            DATED this 29th day of July, 2019.
20

21

22

23

24

25
26

                                                                      GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                  eighteenth floor
                                                                               1191 second avenue
     INJUNCTION] - 25                                                   seattle, washington 98101-2939
                                                                                  206 464 3939
           Case 3:18-cv-05639-RBL Document 163 Filed 07/29/19 Page 26 of 26



 1
                                                      KLUGER, KAPLAN, SILVERMAN,
 2                                                    KATZEN & LEVINE, P.L.
 3                                                    By s/Steve I. Silverman
                                                         Steve I. Silverman, Fla. Bar No. 516831
 4
                                                         Philippe Lieberman, Fla. Bar No. 27146
 5                                                       Miami Center, 27th Floor
                                                         201 South Biscayne Boulevard
 6                                                       Miami, FL 33131
                                                         Telephone: (305) 379-9000
 7                                                       Fax: (305) 379-3428
                                                         Email: ssilverman@klugerkaplan.com
 8                                                       Email: plieberman@klugerkaplan.com
                                                         Attorneys for Plaintiff
 9                                                       (Admitted Pro Hac Vice)
10                                                    GARVEY SCHUBERT BARER, P.C.
11
                                                         David R. West, WSBA #13680
12                                                       Daniel J. Vecchio, WSBA #44632
                                                         1191 Second Avenue, 18th Floor
13                                                       Seattle, WA 98101
                                                         Telephone: (206) 464-3939
14                                                       Fax: (206) 464-0125
                                                         Email: drwest@gsblaw.com
15                                                       Email: dvecchio@gsblaw.com
                                                         Attorneys for Plaintiff
16

17                                    CERTIFICATE OF SERVICE
18          I hereby certify that on July 29, 2019, I electronically filed the foregoing motion with
19   the Clerk of the Court using the CM/ECF system which will send notification of this filing to
20   all parties registered to receive such notice.
                                                      s/ Steve I. Silverman
21                                                        Steve I. Silverman
22

23

24

25
26

                                                                      GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S SECOND MOTION FOR PRELIMINARY                                  eighteenth floor
                                                                               1191 second avenue
     INJUNCTION] - 26                                                   seattle, washington 98101-2939
                                                                                  206 464 3939
